Title: To George Washington from Robert Morris, 18 May 1788
From: Morris, Robert
To: Washington, George

 

Dear Sir
Richmond May 18th 1788

The enclosed letter will probably deprive you of the Company of your guests sooner than you expected, & my partiality for them leads me to believe you will feel a disapointment in that event.
But by way of attonement we must pass a few days with you on our return. The business which has detained me so long being now in such train that I cannot leave it, and my presence for a Couple of Weeks longer likely either to finish it entirely, or so near as to render further attention unnecessary I determine to ⟨sort⟩ it out at all events. My anxiety to see my Family after so (unexpectedly) long absence, is surely excusable & I have desired Mrs Morris to come on, the journey is not long and they may make it easy by coming Thursday to Mr Fitzhughs, on Friday to the Bowling Green (where if I can I will meet them that Evening) & the next day here. They will have an opportunity of seeing more of this Country & of making some valuable acquaintances and can pass their time very agreably untill I am ready to return. Mr G. Morris joins in my request to be remembered most respectfully to Mrs Washington as also in the assurance of the esteem & regard with which I have the honor to profess myself Dr Sir Your most obedient & humble Servant

Robt Morris

